Citation Nr: 1024836	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for recurrent peripheral 
vestibulopathy (claimed as vertigo).

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970, and 
from November 1990 to August 1991, with additional service in the 
Army Reserves.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing is 
of record.

Subsequent to the RO's last adjudication of the claims, the 
Veteran submitted additional evidence to the Board without a 
waiver of initial RO consideration of the evidence.  However, 
this additional evidence consists of a copy of service medical 
records that had previously been considered by the RO in a prior 
adjudication of the claims.  As the newly submitted evidence 
consists solely of material previously considered by the RO in a 
prior adjudication, a remand for RO consideration of the newly 
submitted evidence a remand would not result in any benefit 
flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board further notes that in his original claim filed in 
December 2004, the Veteran filed for service connection for a 
rash on both of his wrists.  During his November 2009 hearing, 
the Veteran clarified that he has had the rash all over his body, 
and specifically in his groin and on his back and chest.  
Additionally, a January 2007 letter from a private doctor 
indicates that the Veteran had a rash on his neck, back, and 
chest from the time he served in Saudi Arabia in 1991.  In light 
of the Veteran's assertions and the medical evidence of record, 
the Board has recharacterized this issue generally as service 
connection for a skin rash.

The issue of service connection for a skin rash is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran sustained an injury to his head during active 
service, but there is no demonstration that his current vertigo 
is related to any event from his active service.


CONCLUSION OF LAW

Service connection for vertigo is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the January 2005 letter.

A February 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the February 2008 letter, and opportunity for the Veteran to 
respond, the January 2009 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or supplemental SOC, is sufficient to 
cure a timing defect).  Accordingly, no further development is 
required with respect to the duty to assist.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of October 2008 and May 2008 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's November 2009 
Board hearing, along with various written statements provided by 
the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board notes that not all of 
the service treatment records from the Veteran's second period of 
active duty are of record.  The RO originally requested these 
records from the National Personnel Records Center (NPRC) and was 
informed through official channels in February 2005 that NPRC did 
not have the requested records.  In June 2005, the RO requested 
the records in question from the Veteran's Reserve unit.  The 
Reserve unit informed the RO in August 2005 that they did not 
have the requested records.  The RO sent the Veteran a letter in 
December 2005 requesting that he submit any copies of service 
treatment records in his possession.  The Veteran responded by 
submitting a Report of Medical History dated April 5, 1991.  In 
February 2006, the RO requested the records in question from the 
Records Management Center (RMC) and was informed that the RMC had 
no service records for the Veteran.  In a July 2006 letter, the 
RO informed the Veteran of alternative sources of evidence.  The 
Veteran did not respond to the July 2006 letter.  In October 
2006, the RO issued a formal finding of unavailability of the 
service treatment records in question.  In light of the above, 
the Board finds that the RO has fulfilled its duty to assist the 
Veteran obtain the service treatment records from his second 
period of active duty, and any further efforts in that regard 
would be futile.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background and Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247 (1990).   The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 
3.303(a).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, the Veteran has claimed that he has vertigo that is 
related to an incident during his first period of active duty in 
which he was hit in the head by a hook.  Service treatment 
records show that in October 1969, while moving some mats, the 
Veteran was struck in the head by a hook, resulting in a scalp 
laceration.  The March 1970 separation examination report 
contains a notation that the Veteran had a one-inch scar on his 
scalp but no other residual symptoms were noted.  The service 
treatment records are negative for any reports or symptoms of 
vertigo.

The available treatment records from the Veteran's second period 
of active duty also are negative for any reports or symptoms of 
vertigo.

The first medical documentation of complaints of vertigo appears 
in private treatment records dated in 2004.  Such records reflect 
a diagnosis of positional vertigo.  In a December 2006 letter, 
J.H., M.D., states that he treated the Veteran for positional 
vertigo, the etiology of which was unknown.  Dr. H. mentioned 
that while the Veteran gave a history of a head injury in 1969, 
it was unknown as to whether or not that injury was the cause of 
his vertigo.

Upon VA fee-basis examination in February 2006, the Veteran 
stated that his vertigo had its onset in 2001.  He said that he 
awoke, started to take a shower, and had nausea.  He reported 
that the episodes occurred about twice a year, lasting about 30 
to 45 minutes in each instance.  He also reported a history of 
acoustic trauma from his time in the Navy.  The examiner provided 
a diagnosis of recurrent peripheral vestibulopathy and opined 
that it was unlikely that the Veteran's vertigo was due to 
acoustic trauma while in the service.

On VA examination in May 2008, the Veteran reported experiencing 
vertigo when lying down.  He reported experiencing episodes every 
two to three months.  The examiner reviewed the Veteran's report 
of being hit by a hook while serving on an ammunition ship while 
on active duty.  The examiner noted that the Veteran's vertigo 
was not a chronic or continuous condition.

The VA examiner provided an addendum in October 2008, in which he 
stated that since the Veteran's head trauma occurred in 1969 and 
he did not have any neurological symptoms until 2004, the history 
of head trauma was not related to the current positional vertigo.  
He stated that peripheral vestibulopathy was a common condition 
that occurred often spontaneously; therefore, he did not feel 
that the recent diagnosis of positional vertigo, peripheral 
vestibulopathy was caused by or the result of head trauma in 
1969.

In a VA treatment record from February 2009, the Veteran inquired 
as to whether hearing loss caused vertigo.  The VA physician 
explained that hearing loss did not necessarily cause vertigo, 
although the two conditions could certainly exist concurrently.

During his November 2009 hearing, the Veteran reiterated that he 
had been hit on the head by a hook while on active duty in 1969.  
He did not recall exactly when he went to a private doctor for 
this disorder.  His representative reminded him that he had 
previously stated that his dizzy spells first began in 1988 or 
1989.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim of entitlement to 
service connection for vertigo must be denied.  While the 
evidence of record clearly establishes that the Veteran has 
episodes of vertigo currently, the record simply fails to 
establish that his vertigo is medically related to either service 
or service-connected disability.

None of the medical records reflecting a diagnosis of vertigo 
even suggest that there exists a medical nexus between the 
Veteran's current vertigo and the Veteran's military service.  As 
noted above, a private doctor stated in December 2006 that the 
etiology of the Veteran's vertigo was unknown; a VA fee-basis 
examiner opined in February 2008 that it was unlikely that the 
Veteran's vertigo was due to acoustic trauma while in the 
service; an additional VA examiner opined in October 2008 that 
the Veteran's diagnosis of positional vertigo was not caused by 
or the result of head trauma in 1969.  Significantly, neither the 
Veteran nor his representative has presented or identified any 
existing medical opinion which provides the necessary medical 
nexus.

As was previously noted, although the Veteran's service treatment 
records document a head injury in 1969, they are silent for signs 
or symptoms of vertigo.  Furthermore, there is no postservice 
medical evidence of vertigo until 2003, more than 30 years after 
the Veteran's first period of active duty and more than 10 years 
after his second period of active duty.  Such a long interval 
between service and the initial postservice medical documentation 
of a disability is, of itself, a factor against a finding that 
such disability is service-connected.  See Maxson v. Gober, 230 F 
3d 1330, 1333 (Fed. Cir. 2000).

The Board has also considered the Veteran's statements as to his 
vertigo symptoms.  In the present case, vertigo is found to be 
capable of lay observation.  However, the Veteran testified 
during his Board hearing that he first experienced vertigo in 
1988 or 1989-18 years after his first period of active duty, and 
before his second period of active duty.  Therefore, the 
Veteran's statements do not establish a continuity of 
symptomatology here.  

The Veteran himself believes that his vertigo was incurred in 
active service.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), which essentially 
hold that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg, or 
experiencing an immediate decrease in hearing following a 
specific event.  However, the question of causation here involves 
a more complex relationship that the Veteran is not competent to 
address.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for recurrent peripheral vestibulopathy is 
denied.


REMAND

The Board's review of the record reveals that further RO action 
on the claim of service connection for a skin rash is warranted.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent prior to December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i) (2009).  Furthermore, the chronic disability must 
not be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.317(a), (b) (2009).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.317(d) (2009).  In this 
case, it appears that the Veteran served in the Southwest Asia 
theater of operations, as an April 1991 demobilization medical 
evaluation report is of record.  On remand, the RO/AMC should 
verify the dates of Veteran's period of Persian Gulf service.

The Veteran's December 2004 claim was for service connection for 
a rash.  Signs or symptoms that may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness include 
unexplained rashes or other dermatological signs or symptoms, 
headache, neuropsychological signs or symptoms, sleep 
disturbances, and gastrointestinal signs or symptoms.  38 
U.S.C.A. § 1117(g) (West 2002 & Supp. 2009).  The RO adjudicated 
the claim in the rating decision and SOC on a direct incurrence 
basis only.

As the Veteran appears to be a Persian Gulf war veteran who 
claimed service connection for symptoms listed in 38 C.F.R. 
§ 3.317, the Board finds that the issue of service connection 
pursuant to 38 C.F.R. § 3.317 has been raised with regard to 
claim for service connection for a rash.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (the Board must review all issues 
reasonably raised from a liberal reading of all documents in the 
record).  The RO should address this theory of entitlement in the 
first instance, thus warranting remand of the claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2007) (separate theories 
in support of a claim for a particular benefit are not equivalent 
to separate claims).

The Veteran has not been afforded a Persian Gulf War protocol 
examination in connection with his current service connection 
claim.  Given the Veteran's apparent Persian Gulf War service, 
the skin symptoms described in the post-service medical records, 
and his competent testimony regarding a rash, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), the Board finds that a VA 
examination in connection with this claim is warranted.  The 
Board notes that guidelines for disability examinations for Gulf 
War Veterans have been issued in an Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98- 010).

Under these circumstances, the Board finds that further efforts 
to procure the necessary Persian Gulf War protocol 
examination(s), consistent with the above-noted legal authority, 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the 
dates of the Veteran's Persian Gulf 
service.

2.  After all records and/or 
responses received have been 
associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA Gulf War protocol 
examination, by a physician, at an 
appropriate VA medical facility. 

Such examination should conform to 
the guidelines for conducting Gulf 
War examinations set forth in the 
Under Secretary for Health's 
Information Letter, dated April 28, 
1998 (IL 10-98-010).  

The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to 
the physician designated to 
examine the Veteran, and the 
report of the examination should 
include discussion of the 
veteran's documented medical 
history and assertions.  All 
necessary tests and studies should be 
accomplished, and all clinical 
findings should be reported in 
detail.

a.  The examiner should thoroughly 
review the claims file prior to the 
examination.

b.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details 
about the onset, frequency, duration, 
and severity of skin signs or 
symptoms, and state what precipitates 
and what relieves them.

c.  With respect to each complaint or 
symptom, the examiner should 
specifically state whether any of the 
Veteran's complaints or symptoms are 
attributable to a known diagnostic 
entity.  If there is a known 
diagnosis that can be medically 
explained, the examiner should offer 
an opinion as to whether it is at 
least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the diagnosed 
disability was incurred in or 
aggravated by service.

d.  If the Veteran suffers from any 
claimed symptoms that are not 
determined to be associated with a 
known clinical diagnosis, further 
specialist examination(s) will be 
required to address these findings, 
and should be ordered by the primary 
examiner.  In such instance, the 
primary examiner should provide the 
specialist(s) with all examination 
reports and test results, and request 
that the specialist determine if the 
Veteran's skin symptoms can be 
attributed to a known clinical 
diagnosis.  If the Veteran's symptoms 
are attributable to a known clinical 
diagnosis, the specialist should 
render an opinion as to whether it is 
at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the diagnosed 
disability was incurred in or 
aggravated by service.

e.  All examination findings, along 
with the complete rationale for each 
conclusion reached and opinion 
expressed (to include citation to 
specific evidence and/or medical 
authority, as appropriate) should be 
set forth in a typewritten report.

3.  If the Veteran fails to report to 
any scheduled examination(s), obtain 
and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) 
sent to the veteran by the pertinent 
VA medical facility.

4.  To help avoid future remand, 
ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completing the requested 
action, and any additional 
notification and development deemed 
warranted, readjudicate the expanded 
claim on appeal, to include pursuant 
to 38 U.S.C.A. § 1117, in light of 
all pertinent evidence and legal 
authority.

6.  If any benefits sought on appeal 
remain denied, furnish to the Veteran 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and 
afford them the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


